Case 5:18-cv-01882-JGB-SHK Document 56-2 Filed 03/28/19 Page 1 of 5 Page ID #:552




                EXHIBIT 1
      Case 5:18-cv-01882-JGB-SHK Document 56-2 Filed 03/28/19 Page 2 of 5 Page ID #:553


Joe Reiter

Subject:                    FW: Monster v. VPX / Owoc


From: Timothy Branson <tbranson@grsm.com>
Sent: Monday, March 25, 2019 4:58:56 PM
To: Steve Feldman
Subject: RE: Monster v. VPX / Owoc

Hi Steve, sorry for the delay here. Before I confirm with the client on this, can you please send us a copy of the
proposed amended complaint? Thanks.




TIMOTHY K. BRANSON | Partner
GORDON & REES
SCULLY MANSUKHANI

101 W. Broadway, Suite 2000
San Diego, CA 92101
D: 619-230-7441

633 West Fifth Street, 52nd Floor
Los Angeles, CA 90071

tbranson@grsm.com

vCard | Bio

Alabama | Arizona | California | Colorado | Connecticut | Delaware | District of Columbia
Florida | Georgia | Illinois | Kentucky | Louisiana | Maryland | Massachusetts | Michigan
Missouri | Montana| Nebraska | Nevada | New Jersey | New York | North Carolina | Ohio
Oklahoma | Oregon | Pennsylvania | Rhode Island | South Carolina | South Dakota
Tennessee |Texas | Utah | Virginia | Washington | West Virginia | Wisconsin

www.grsm.com




           From: Steve Feldman <sfeldman@hueston.com>
           Sent: Monday, March 25, 2019 4:17 PM
           To: Timothy Branson <tbranson@grsm.com>
           Subject: Re: Monster v. VPX / Owoc

           Tim:

           I’m following up on my below email. Can you confirm today please?


                                                                                  1
                                                                                                      Exhibit 1, Page 4
Case 5:18-cv-01882-JGB-SHK Document 56-2 Filed 03/28/19 Page 3 of 5 Page ID #:554
  Thanks,
  Steve

  Steven N. Feldman
  HUESTON HENNIGAN LLP
  —
  direct 213 788-4272 | sfeldman@hueston.com | Bio
  523 West 6th St, Suite 400 | Los Angeles, CA 90014




  From: Steve Feldman <sfeldman@hueston.com>
  Date: Thursday, March 21, 2019 at 6:18 PM
  To: Timothy Branson <tbranson@grsm.com>
  Subject: Re: Monster v. VPX / Owoc

  Tim:

  As we just discussed, Defendants have consented to Monster filing its Amended Complaint. All we need
  pursuant to the Federal Rules is written consent, not a formal stipulation. Please confirm your agreement in
  writing.

  When we spoke, I also explained that we disagreed with your view on personal jurisdiction, and believe that
  Owoc is subject to personal jurisdiction under applicable case law.

  Thanks very much,
  Steve

  Steven N. Feldman
  HUESTON HENNIGAN LLP
  —
  direct 213 788-4272 | sfeldman@hueston.com | Bio
  523 West 6th St, Suite 400 | Los Angeles, CA 90014




  From: Timothy Branson <tbranson@grsm.com>
  Date: Wednesday, March 20, 2019 at 1:29 PM
  To: Steve Feldman <sfeldman@hueston.com>
  Subject: Monster v. VPX / Owoc

  Steve,

  Thanks for taking the time to speak about this case today. As promised, please see the attached motion to
  dismiss we filed in the Imran v. VPX matter (N.D. Cal), wherein we sought the dismissal of Jack Owoc for lack of
  personal jurisdiction. As anticipated, Mr. Owoc was promptly dismissed as a defendant upon receipt of our
  motion, and the circumstances here are identical. Please review and consult with your client whether you will
  voluntarily dismiss him from the case. Should your client decline and we are forced to proceed with a 12(b)(2)
  motion, which as you can see should be unnecessary, we plan to also serve you with a motion for sanctions
  under Rule 11. However, I fully expect that we will come to an agreement on this.

  Thanks, and let me know you have any questions.

                                                       2
                                                                                              Exhibit 1, Page 5
Case 5:18-cv-01882-JGB-SHK Document 56-2 Filed 03/28/19 Page 4 of 5 Page ID #:555
  Tim




  TIMOTHY K. BRANSON | Partner
  GORDON & REES
  SCULLY MANSUKHANI

  101 W. Broadway, Suite 2000
  San Diego, CA 92101
  D: 619-230-7441

  633 West Fifth Street, 52nd Floor
  Los Angeles, CA 90071

  tbranson@grsm.com

  vCard | Bio

  Alabama | Arizona | California | Colorado | Connecticut | Delaware | District of Columbia
  Florida | Georgia | Illinois | Kentucky | Louisiana | Maryland | Massachusetts | Michigan
  Missouri | Montana| Nebraska | Nevada | New Jersey | New York | North Carolina | Ohio
  Oklahoma | Oregon | Pennsylvania | Rhode Island | South Carolina | South Dakota
  Tennessee |Texas | Utah | Virginia | Washington | West Virginia | Wisconsin

  www.grsm.com




    Alabama * Arizona * California * Colorado * Connecticut * Florida * Georgia * Illinois * Kentucky * Louisiana * Maryland * Massachusetts * Missouri *
   Nebraska * Nevada * New Jersey * New York * North Carolina * Ohio * Oklahoma * Oregon * Pennsylvania * South Carolina * South Dakota * Texas *
                                        Utah * Virginia * Washington * Washington, DC * West Virginia * Wisconsin

   This email communication may contain CONFIDENTIAL INFORMATION WHICH ALSO MAY BE LEGALLY PRIVILEGED and is intended only for the
  use of the intended recipients identified above. If you are not the intended recipient of this communication, you are hereby notified that any unauthorized
    review, use, dissemination, distribution, downloading, or copying of this communication is strictly prohibited. If you are not the intended recipient and
          have received this communication in error, please immediately notify us by reply email, delete the communication and destroy all copies.


                                              GORDON REES SCULLY MANSUKHANI, LLP
                                                       http://www.grsm.com




  Disclaimer

  The information contained in this communication from the sender is confidential. It is intended solely for use by the
  recipient and others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure,
  copying, distribution or taking action in relation of the contents of this information is strictly prohibited and may be
  unlawful.
                                                                         3
                                                                                                                               Exhibit 1, Page 6
Case 5:18-cv-01882-JGB-SHK Document 56-2 Filed 03/28/19 Page 5 of 5 Page ID #:556

  This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast Ltd, an
  innovator in Software as a Service (SaaS) for business. Providing a safer and more useful place for your human generated
  data. Specializing in; Security, archiving and compliance. To find out more Click Here.




                                                         4
                                                                                                   Exhibit 1, Page 7
